Citation Nr: 0829513	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-22 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
January 1953.  The veteran died in August 1991; the appellant 
is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The veteran died in August 1994.

2.  The veteran's death certificate lists the immediate cause 
of death as congestive heart failure, due to (or as a 
consequence of) cardiovascular disease.  

3.  At the time of his death, the veteran was service 
connected for a below-the-knee amputation, lung injury 
residuals, muscle injury residuals, and scars, all resulting 
from wounds received in combat.  

4.  Service connection for the cause of the veteran's death 
was previously denied in RO decisions dated in October 1994 
and May 1996.  

5.  The evidence received since the May 1996 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

The evidence received since the May 1996 denial is not new 
and material; the claim for this benefit is not reopened.  38 
C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f); 
see also Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) 
(PVA) (without the introduction of new and material evidence, 
VA not required to provide a medical examination or opinion).  

Notwithstanding the above, the Board notes that the appellant 
was, in fact, apprised of the provisions of the VCAA in a 
April 2005 letter, including specifically the requirement 
that new and material evidence be received in order to reopen 
a claim.  She was also instructed as to what was required to 
substantiate the underlying claim.  The RO also requested a 
medical opinion to determine if there was a medical nexus 
between the veteran's military service and the cause of his 
death.  VA has no duty to inform or assist that was unmet.   

The veteran died in August 1994.  His death certificate lists 
the immediate cause of death as congestive heart failure, due 
to (or as a consequence of) cardiovascular disease.  At the 
time of his death, the veteran was service connected for a 
below knee amputation, lung injury residuals, muscle injury 
residuals, and scars, all resulting from wounds received in 
combat, with a combined service-connected disability rating 
of 70 percent.  Service connection for the cause of the 
veteran's death was denied in RO decisions dated in October 
1994 and May 1996.  The May 1996 denial was based on the 
absence of any evidence showing that the veteran's death was 
due to any service-connected disability.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Here, the appellant did not appeal the RO's May 1996 denial 
of service connection for the cause of the veteran's death, 
and that decision therefore is a final decision.  
Accordingly, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  In this case, because the May 1996 denial was 
based on the absence of evidence showing that the veteran's 
death was due to any service-connected disability, any new 
evidence submitted must relate to that unestablished fact, 
and must also raise a reasonable possibility of 
substantiating the claim.  

The pertinent evidence of record at the time of the RO's May 
1996 decision consisted of the veteran's SMRs, VA records 
related to the veteran's hospitalization at the VA Medical 
Center (VAMC) in St. Louis in April and May 1994, and the 
Certificate of Death.  

The pertinent evidence received since the RO's May 1996 
denial consists of outpatient treatment records from the VAMC 
at Poplar Bluff, Missouri from January through August 1994, 
diagnosing colon cancer, and showing evidence of a recent 
cerebrovascular accident (CVA), hypertension, coronary artery 
disease, and low back and right hip pain.  

Also added to the record are statements of the appellant to 
the effect that the veteran's cardiovascular disease was in 
part due to the fact that his heart had to work harder than 
normal because of the severity of his wounds that had caused 
amputation of a primary source of blood production.  She also 
contends that shrapnel present since the veteran's wounds in 
Korea contributed to a weakened cardiovascular system, and 
that there was so much scar tissue that the veteran was 
unable to fully heal.  

Also added to the record is a February 2006 medical opinion 
provided by a physician at the VAMC in Chicago, Illinois.  
The physician summarized the veteran's medical history, and 
provided his opinion that the cause of the veteran's death 
due to congestive heart disease secondary to cardiovascular 
disease was unrelated to his service-connected wounds.  He 
concluded that the veteran's service-connected 
disability(ies) did not contribute materially to or 
accelerate the process of death.  

After consideration of all of the evidence received since the 
RO's May 1996 denial of service connection for the cause of 
the veteran's death, the Board finds that, while some of the 
evidence is new in that is was not of record at the time of 
the last denial of service connection, none of the newly 
received evidence is material because none of it relates to 
an unestablished fact necessary to substantiate the claim, in 
this case evidence showing that the veteran's death was due 
to any service-connected disability.  Moreover, none of it 
raises a reasonable possibility of substantiating the claim.  

This is so because none of the credible medical evidence 
newly received is probative because none of it even suggests 
that the veteran's death was due to any service-connected 
disability.  The only evidence of record supportive of the 
claim that the veteran's death was related to his service-
connected disabilities are the lay statements of the 
appellant herself.  However, there is no evidence of record 
showing that the appellant has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the cause of the veteran's 
death.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the 
appellant's own assertions as to the cause of the veteran's 
death have no probative value.  (Although VA will consider 
ischemic heart disease or other cardiovascular disease 
service connected when the veteran has experienced a service-
connected above-the-knee amputation of one lower extremity or 
below-the-knee amputations of both lower extremities, in this 
case, the veteran had a below-the-knee amputation of only one 
lower extremity.  M21-1MR, Part III, Subpart iv, Chapter 4, 
Section E.)  New and material evidence to reopen has not been 
received.


ORDER

New and material evidence having not been received to reopen 
the appellant's claim of service connection for the cause of 
the veteran's death, the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


